                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 6/18/2021
--------------------------------------------------------------------X
                                                                    :
GUO LI ZHANG, individually and on behalf of all other :
employees similarly situated,                                       :
                                                                    :       1:20-cv-2555-GHW
                                                  Plaintiff,        :
                                                                    :           ORDER
                              -against -                            :
                                                                    :
J R SUSHI 2 INC, YI FENG YANG, KAI TUAN :
WANG,                                                               :
                                                                    :
                                               Defendants.          :
                                                                    :
--------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         A bench trial in this case will begin at 9:00 a.m. on Monday, September 13, 2021. The

parties are directed to submit a joint pretrial order, memoranda of law, and the other pretrial

materials outlined in the Court’s Individual Rule 5 no later than July 23, 2021. Opposition papers to

any legal argument in a pretrial memorandum must be filed within seven days thereafter, and reply

papers must be filed within four days of any opposition. Additionally, by the same date, the parties

are directed to submit to the Court affidavits constituting the direct testimony of each trial witness,

except for testimony of an adverse party, a person whose attendance must be compelled by

subpoena, or a person for whom a party has requested and the Court has agreed to hear direct

testimony during the trial. Three business days after submission of such affidavits, counsel for each

party should submit a list of all affiants whom he or she intends to cross-examine at the trial. The

original affidavits will be marked as exhibits at trial.

         Any motions in limine must also be filed no later than July 23, 2021. As outlined in the

Court’s Individual Rule 5(B)(i), if any motions in limine are filed, opposition papers are due no later

than seven days after the date of service of the motion. Reply papers, if any, are due no later than
four days after the date of service of the opposition. Courtesy copies of motions in limine should be

submitted when the motions are fully briefed; courtesy copies of all other trial materials are due

when filed. Courtesy copies should be provided in hard copy and USB format.

        The Court will hold a final pretrial conference on August 27, 2021 at 12:00 p.m. to discuss

the parties’ pretrial submissions and, if necessary, to hear oral argument and potentially rule on any

motions in limine. The final pretrial conference will take place in Courtroom 12C of the United

States District Court for the Southern District of New York, Daniel Patrick Moynihan U.S.

Courthouse at 500 Pearl Street, New York, New York, 10007.

        The parties are further ORDERED to confer with the Southern District of New York’s

Interpreters Office regarding the process for retaining an interpreter for the trial.

        SO ORDERED.

Dated: June 18, 2021
New York, New York                                       __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                    2
